UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7933



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ESTEBAN GARCIA, SR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:01-cr-00052-6; 1:05-cv-0059)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Esteban Garcia, Sr., Appellant Pro Se.    Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Esteban Garcia, Sr. seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner     satisfies     this    standard     by

demonstrating      that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Garcia has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.          We deny Garcia’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented        in   the

materials     before   the   court   and     argument   would      not    aid   the

decisional process.



                                                                         DISMISSED




                                     - 2 -